Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 

In response to Examiner’s communication on 7/21/2022, Applicant Request for Continuation Examination on 10/21/2022. Amended Claim 12, 16, 17. Cancelled 14, 15.

Claims 12, 13, 16, 17 are pending in this application and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered. 




	
Response to Amendment
Applicant's amendments to claims 12, 16, 17 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to Claims 12, 16, 17 are not sufficient to overcome the prior art rejections set forth in the previous action. 





Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “...the above described concrete display control features of the present invention as recited in amended independent claim 12 achieve improved device operability. In other words, amended independent claim 12 is directed to an improved GUI with respect to electronic scheduling...additional elements that integrate the (alleged) abstract idea into a practical application, because they achieve a concrete technical improvement to device operability of the plan registration apparatus. In other words, claim 12 includes additional elements that achieve "An improvement in the functioning of a computer, or an improvement to other technology or technical field,...” Examiner respectfully disagrees. 

While Applicant’s amendments further prosecution, the amended “display” elements are recited at a high level of generality and thus interpreted to be abstract element directed to the abstract idea, under Step 2A Prong 1 and performing extra-solution data output, under Step 2A Prong 2, as such does not direct the claim to GUI technology. Further, as noted, the other additional elements are recited at a high level of generality linking the abstract ideas to a technical field, thus does not provide a practical application or a technical, under Step 2A Prong 2. 









Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejection necessitated by Applicant’s amendments. 






Claim Objection – Informality
Claim 12, 13, 16, 17 are objected to due to improper formatting indicating the amended elements. Claim 12-17 filed on 10/21/2022 include amendments from 9/21/2022 which was not entered previously under AFCP 2.0. Applicant should indicate all amendments with proper formatting in future correspondence. Examiner will try to identify and consider all amendments made since the last Office Action 7/21/2022. 






















Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 13, 16, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 12 (similarly 16, 17) recite,
“A plan registration ... which is capable of displaying, for each of a plurality of persons to be managed, schedule information related to each of the plurality of persons so that the schedule information is associated with each of the plurality of persons, as a schedule table, the plan registration ... comprising: a ...: 
reception processing of ... for inputting new schedule information and receiving input of the new schedule information via the ..., 
registration processing of registering the new schedule information, whose input has been received by the reception processing, as a provisional registration schedule information or a finalized registration schedule information, and 
display control processing of displaying the schedule table so that a displaying mode is different between the provisional registration schedule information and the finalized registration schedule information, 
wherein, in the reception processing, the ... in which participants and a time zone can be inputted as the schedule information, 
wherein the participants can be inputted so that an essential person whose participation to the schedule is essential and an ordinary person who is other than the essential person are differentiated from each other, and 
wherein, in the registration processing, the ...: 
registers the new schedule information as the provisional registration schedule information in a case where other schedule information which includes the essential person included in the new schedule information as a participant and whose time zone is overlapped with the time zone of the new schedule information has been already registered, and 
registers the new schedule information as the finalized registration schedule information even in a case where other schedule information whose time zone is overlapped with the time zone of the new schedule information has been already registered, regardless of whether the ordinary person included in the new schedule information is included in the other schedule information as a participant or not, if the other schedule information does not include the essential person included in the new schedule information as a participant,
wherein, in the display control processing, the ...: 
displays, in the schedule table, schedule information of two or more participants in the plan indicated in the new schedule information, wherein the two or more participants include the essential person and the ordinary person; and
 in a case in which the new schedule information is registered as the provisional registration schedule information, displays the provisional registration schedule information included in the schedule information of the essential person in a first display format,  
displays the provisional registration schedule information included in the schedule information of the ordinary person in a second display format that is different from the first display format, and 
displays a mark in the schedule information of the essential person so as to overlap with (i) the provisional registration schedule included in the schedule information of the essential person and (ii) the other schedule information which is included in the schedule information of the essential person and  
which has been a factor for registering the new schedule information as the provisional registration schedule information, the other schedule information having already been registered and whose time zone is overlapped with the time zone of the provisional registration schedule information.”


Analyzing under Step 2A, Prong 1:
The limitations regarding, …A plan registration ... which is capable of displaying, for each of a plurality of persons to be managed, schedule information related to each of the plurality of persons so that the schedule information is associated with each of the plurality of persons, as a schedule table, the plan registration ... comprising: a ...: reception processing of ... for inputting new schedule information and receiving input of the new schedule information via the ..., registration processing of registering the new schedule information, whose input has been received by the reception processing, as a provisional registration schedule information or a finalized registration schedule information, and display control processing of displaying the schedule table so that a displaying mode is different between the provisional registration schedule information and the finalized registration schedule information, wherein, in the reception processing, the ... in which participants and a time zone can be inputted as the schedule information, wherein the participants can be inputted so that an essential person whose participation to the schedule is essential and an ordinary person who is other than the essential person are differentiated from each other, and wherein, in the registration processing, the ...: registers the new schedule information as the provisional registration schedule information in a case where other schedule information which includes the essential person included in the new schedule information as a participant and whose time zone is overlapped with the time zone of the new schedule information has been already registered, and registers the new schedule information as the finalized registration schedule information even in a case where other schedule information whose time zone is overlapped with the time zone of the new schedule information has been already registered, regardless of whether the ordinary person included in the new schedule information is included in the other schedule information as a participant or not, if the other schedule information does not include the essential person included in the new schedule information as a participant...displays, in the schedule table, schedule information of two or more participants in the plan indicated in the new schedule information, wherein the two or more participants include the essential person and the ordinary person; and  in a case in which the new schedule information is registered as the provisional registration schedule information, displays the provisional registration schedule information included in the schedule information of the essential person in a first display format,  displays the provisional registration schedule information included in the schedule information of the ordinary person in a second display format that is different from the first display format, and displays a mark in the schedule information of the essential person so as to overlap with (i) the provisional registration schedule included in the schedule information of the essential person and (ii) the other schedule information which is included in the schedule information of the essential person and which has been a factor for registering the new schedule information as the provisional registration schedule information, the other schedule information having already been registered and whose time zone is overlapped with the time zone of the provisional registration schedule information ..., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind and with pen and paper to, …A plan registration ... which is capable of displaying, for each of a plurality of persons to be managed, schedule information related to each of the plurality of persons so that the schedule information is associated with each of the plurality of persons, as a schedule table, the plan registration ... comprising: a ...: reception processing of ... for inputting new schedule information and receiving input of the new schedule information via the ..., registration processing of registering the new schedule information, whose input has been received by the reception processing, as a provisional registration schedule information or a finalized registration schedule information, and display control processing of displaying the schedule table so that a displaying mode is different between the provisional registration schedule information and the finalized registration schedule information, wherein, in the reception processing, the ... in which participants and a time zone can be inputted as the schedule information, wherein the participants can be inputted so that an essential person whose participation to the schedule is essential and an ordinary person who is other than the essential person are differentiated from each other, and wherein, in the registration processing, the ...: registers the new schedule information as the provisional registration schedule information in a case where other schedule information which includes the essential person included in the new schedule information as a participant and whose time zone is overlapped with the time zone of the new schedule information has been already registered, and registers the new schedule information as the finalized registration schedule information even in a case where other schedule information whose time zone is overlapped with the time zone of the new schedule information has been already registered, regardless of whether the ordinary person included in the new schedule information is included in the other schedule information as a participant or not, if the other schedule information does not include the essential person included in the new schedule information as a participant...displays, in the schedule table, schedule information of two or more participants in the plan indicated in the new schedule information, wherein the two or more participants include the essential person and the ordinary person; and  in a case in which the new schedule information is registered as the provisional registration schedule information, displays the provisional registration schedule information included in the schedule information of the essential person in a first display format,  displays the provisional registration schedule information included in the schedule information of the ordinary person in a second display format that is different from the first display format, and displays a mark in the schedule information of the essential person so as to overlap with (i) the provisional registration schedule included in the schedule information of the essential person and (ii) the other schedule information which is included in the schedule information of the essential person and which has been a factor for registering the new schedule information as the provisional registration schedule information, the other schedule information having already been registered and whose time zone is overlapped with the time zone of the provisional registration schedule information …; therefore, the claims are directed to a mental process. 

The limitations regarding, …A plan registration ... which is capable of displaying, for each of a plurality of persons to be managed, schedule information related to each of the plurality of persons so that the schedule information is associated with each of the plurality of persons, as a schedule table, the plan registration ... comprising: a ...: reception processing of ... for inputting new schedule information and receiving input of the new schedule information via the ..., registration processing of registering the new schedule information, whose input has been received by the reception processing, as a provisional registration schedule information or a finalized registration schedule information, and display control processing of displaying the schedule table so that a displaying mode is different between the provisional registration schedule information and the finalized registration schedule information, wherein, in the reception processing, the ... in which participants and a time zone can be inputted as the schedule information, wherein the participants can be inputted so that an essential person whose participation to the schedule is essential and an ordinary person who is other than the essential person are differentiated from each other, and wherein, in the registration processing, the ...: registers the new schedule information as the provisional registration schedule information in a case where other schedule information which includes the essential person included in the new schedule information as a participant and whose time zone is overlapped with the time zone of the new schedule information has been already registered, and registers the new schedule information as the finalized registration schedule information even in a case where other schedule information whose time zone is overlapped with the time zone of the new schedule information has been already registered, regardless of whether the ordinary person included in the new schedule information is included in the other schedule information as a participant or not, if the other schedule information does not include the essential person included in the new schedule information as a participant...displays, in the schedule table, schedule information of two or more participants in the plan indicated in the new schedule information, wherein the two or more participants include the essential person and the ordinary person; and  in a case in which the new schedule information is registered as the provisional registration schedule information, displays the provisional registration schedule information included in the schedule information of the essential person in a first display format,  displays the provisional registration schedule information included in the schedule information of the ordinary person in a second display format that is different from the first display format, and displays a mark in the schedule information of the essential person so as to overlap with (i) the provisional registration schedule included in the schedule information of the essential person and (ii) the other schedule information which is included in the schedule information of the essential person and which has been a factor for registering the new schedule information as the provisional registration schedule information, the other schedule information having already been registered and whose time zone is overlapped with the time zone of the provisional registration schedule information ..., is managing human schedules, which is managing personal behavior or relationships or interactions between people; therefore, the claims are directed to organizing human activities. 

Accordingly, the claims are directed to a mental process, organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 12, 16, 17: apparatus, processor configured to execute, expanding an application, processor expands the application, A non-transitory computer readable recording medium recording a program which is executable by a processor  

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements such as, ...inputting new schedule information..., ...display...., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – ...inputting new schedule information…; data output –  ...display....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least, 

Fig. 1 is a diagram illustrating a schematic configuration of a schedule management system 100 according to the present embodiment. The schedule management system 100 includes a schedule management apparatus 1 as a plan registration apparatus (information processing apparatus) and a terminal device 2 connected to the schedule management apparatus 1 via a communication network N. The schedule management apparatus 1 is a server apparatus that stores and manages information related to a schedule for a plurality of persons to be managed (here, a plurality of users of the schedule management system 100) and performs predetermined processing on the information and transmits a result to the terminal device 2. In the present embodiment, information regarding a plan (for example, a meeting or an event) including settings related to participants, time zones, and establishment conditions is stored and managed as information related to a schedule. In the schedule management apparatus 1, a plan can be adjusted in consideration of plan establishment conditions. Plan adjustment methods will be described in detail below. The terminal device 2 is a terminal device used by a user of the schedule management system 100, for example. Examples of the terminal device 2 include a notebook personal computer (PC), a desktop PC, a smartphone, a tablet PC, a mobile phone, and Personal Digital Assistant (PDA). The terminal device 2 transmits information to the schedule management apparatus 1 in response to input operation from the user, and receives the information transmitted from the schedule management apparatus 1 and displays the information on a predetermined display screen. An example of the communication network N can be the Internet, but may be another network such as a local area network (LAN). A user of the schedule management system 100 browses and edits, on the terminal device 2, the information transmitted from the schedule management apparatus 1, thereby enabling confirmation and management of own schedule. Furthermore, the user can input information related to the schedule in the terminal device 2 and can transmit the information to the schedule management apparatus 1. Fig. 2 is a block diagram illustrating a functional configuration of the schedule management apparatus 1. The schedule management apparatus 1 includes a central processing unit (CPU) 11, a random access memory (RAM) 12, a storage unit 13, an operation unit 14, a display unit 15, a communication unit 16, a bus 17, or the like. Individual portions of the schedule management apparatus 1 are connected via the bus 17. The CPU 11 is a processor that controls individual portions of the schedule management apparatus 1. The CPU 11 reads out a designated program from among the system programs and application programs stored in the storage unit 13, expands the program onto the RAM 12, and executes various types of processing according to the program. Execution of the processing allows the CPU 11 to function as a plan registration means, a schedule information processing means, a presentation means, and a display control means. Further, the CPU 11 executes plan registration processing, schedule information management processing, presentation processing, and display control processing. The RAM 12 is, for example, a volatile memory and has a work area that temporarily stores various programs and data read by the CPU 11. The storage unit 13 includes a storage device capable of writing and reading data, such as a hard disk drive (HDD) and a solid state drive (SSD), and stores files, or the like, containing various programs and data. The data stored in the storage unit 13 includes a plan database 131 (plan information) that is a database of individual plan data 131a (Fig. 4) regarding individual plans, a schedule database 132 (schedule information) that is a database of schedule data 132a (Fig. 6) regarding each of a plurality of users, and timer management data 133 used for timer processing to be described below. The storage unit 13 also stores a schedule management program 134 for causing the schedule management apparatus 1 to execute various types of processing related to schedule management. The operation unit 14 includes a key input unit such as a keyboard and a pointing device such as a mouse, receives a key operation input and a position operation input from a user (operator), and outputs the operation information to the CPU 11. The display unit 15 includes a liquid crystal display (LCD), an Electro Luminescence (EL) display, or the like, and performs various types of displays in accordance with display information instructed by the CPU 11. The communication unit 16 includes a network card or the like, and transmits and receives data to and from the terminal device 2 and other devices connected via the communication network N. Fig. 3 is a block diagram illustrating a functional configuration of the terminal device 2. The terminal device 2 includes a CPU 21, a RAM 22, a storage unit 23, an operation unit 24, a display unit 25, a communication unit 26, a bus 27, or the like. Individual portions of the terminal device 2 are connected via a bus 27.  The CPU 21 is a processor that controls individual portions of the terminal device 2. The CPU 21 reads a designated program from among the system programs and application programs stored in the storage unit 23, expands the program onto the RAM 22, and executes various types of processing according to the program. The RAM 22 is a volatile memory, for example, and has a work area for temporarily storing various programs and data read by the CPU 21. The storage unit 23 includes a storage device capable of writing and reading data, such as an HDD and an SSD, and stores files including various programs and data. The storage unit 23 stores an application program 231 for the user to check and edit own schedule. The operation unit 24 includes a key input unit such as a keyboard and a pointing device such as a mouse, receives a key operation input and a position operation input from a user (operator), and outputs the operation information to the CPU 11. The display unit 25 includes an LCD, an EL display, or the like, and performs various types of displays in accordance with display information instructed by the CPU 21. The communication unit 26 includes a network card or the like, and transmits and receives data to and from the schedule management apparatus 1 and other devices connected via the communication network N...In addition, the method of presenting information related to the schedule to the user is not limited to the display of the schedule board 30 on the display unit 25. It is allowable to use other method such as transmission of an email, transmission of a message on a message application, notification using voice, or addition to a to-do-list on a task management application to present information related to the schedule. The above embodiment has been described using an exemplary mode in which information related to the schedule managed on the schedule management apparatus 1 is transmitted to the terminal device 2 and the user confirms the schedule on the terminal device 2. The present invention is not limited to this mode, and may incorporate the functions of the schedule management apparatus 1 according to the above embodiment into the terminal device 2 used by the user. In this case, the terminal device 2 constitutes the information processing apparatus of the present invention. The detailed configuration and detailed operation of individual components of the schedule management apparatus 1 as a plan registration apparatus (information processing apparatus) in the above embodiment can be modified as appropriate without departing from the spirit of the present invention. Regarding the embodiments of the present invention that have been described, the scope of the present invention is not limited to the above-described embodiments, but includes the scope of the invention described in the claims and the equivalents thereof. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 12, 13, 16, 17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12-13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20190005462A1 to Brennan et al., (hereinafter referred to as “Brennan”) in view of US Patent Publication to US20090083106A1 to Bhogal et al. (hereinafter referred to as “Bhogal”).

As per Claim 12,  Brennan teaches: (Currently Amended) A plan registration apparatus which is capable of displaying, for each of a plurality of persons to be managed, schedule information related to each of the plurality of persons so that the schedule information is associated with each of the plurality of persons, as a schedule table, the plan registration apparatus comprising: a processor configured to execute: ([0024])
reception processing of expanding an application for inputting new schedule information and receiving input of the new schedule information via the application, (in at least [0050] when a user who needs to schedule a meeting, opens the mobile application on a mobile device, the user directly lands on a homepage of the mobile application with different options and features. In an example, the options may be pre-populated to reduce the amount of user interaction needed. The homepage may allow the user to customize the meeting details, for example, meeting subject and duration. As can be seen in FIG. 3, a wireframe 302 illustrates a potential wireframe for the homepage [0060]  method block 502, the method 500 commences with receiving an input from a user, wherein the input is indicative of a request to schedule a meeting.)
registration processing of registering the new schedule information, whose input has been received by the reception processing, as a provisional registration schedule information or a finalized registration schedule information, and (in at least [0062] At method block 506, one or more potential dates are identified for scheduling the meeting based on the meeting information, wherein a potential date has one or more potential times for scheduling the meeting. [0071] At method block 524, a date, a time, and a meeting location are selected from amongst the potential dates, times, and meeting locations to determine a meeting schedule, wherein the selection is based on the date scores, the time scores, the location scores, and the conflict resolution.)
display control processing of displaying the schedule table so that a displaying mode is different between the provisional registration schedule information and the finalized registration schedule information, (in at least [0052] on the confirmation page, an overview of the meeting is provided by the mobile application. The user may preview how the meeting fits into the user's day. In addition, the user may also be notified if there are any attendee conflicts. )
wherein, in the reception processing, the processor expands the application in which participants and a time zone can be inputted as the schedule information, (in at least [0034]  in response to receiving the input, the receiver 108 may prompt the user to provide meeting information. In an example, the meeting information may include time information and attendee information for scheduling the meeting. The time information may be indicative of one of a preferred date range for the meeting, an approximate time period from a current period, and a specific date and time for the meeting. Further, the attendee information may comprise names of attendees that are required for the meeting.)
wherein the participants can be inputted so that an essential person whose participation to the schedule is essential and an ordinary person who is other than the essential person are differentiated from each other, and (in at least [0038]  the meeting scheduler 110 may determine availability of each attendee based on types of availability and the potential dates for scheduling the meeting. In an example, the types of availability may include tentative or free, busy, and if an attendee is required or optional. )
wherein, in the registration processing, the processor: 
registers the new schedule information as the provisional registration schedule information in a case where other schedule information which includes the essential person included in the new schedule information as a participant and whose time zone is overlapped with the time zone of the new schedule information has been already registered, and (in at least [0046] the meeting schedule provider 206 may resolve a conflict with a pre-existing meeting based on at least one of a seniority of an attendee attending the pre-existing meeting, a type of the pre-existing meeting, an identity of an organizer of the pre-existing meeting, and a number of attendees attending the pre-existing meeting. In addition, based on the date scores, the time scores, the location scores, and the conflict resolution, the meeting schedule provider 206 may select a date, a time, and a meeting location from amongst the potential dates, times, and meeting locations to determine a meeting schedule. In an example implementation, the selected date is a date with a highest date score, the selected time is a time with a highest time score, and the selected meeting location is a meeting location with a highest location score.  [0053] the mobile application may take into consideration a type of meeting conflict while scheduling the meeting. In an example, a recurring meeting may be a type of meeting conflict and the mobile application may be assign a lower weight for this conflict meeting. In addition, the mobile application may determine conflicts with time zones)
registers the new schedule information as the finalized registration schedule information even in a case where other schedule information whose time zone is overlapped with the time zone of the new schedule information has been already registered, regardless of whether the ordinary person included in the new schedule information is included in the other schedule information as a participant or not, if the other schedule information ... include the essential person included in the new schedule information as a participant. (in at least [0052] the user may also be notified if there are any attendee conflicts. In an example, the mobile application may resolve any meeting conflicts based on factors, such as who is most important in the meeting, and who can reschedule their meetings easily. For example, the mobile application may consider availability and designation of the attendee while scheduling the meeting. The mobile application may prioritize the attendee with a higher designation. In an example, because a General Manager (GM) of an enterprise is associated with a higher designation in comparison to a Project Manager (PM), the mobile application may first look into the calendar of the GM of the enterprise for scheduling the meeting, and assign a lower weight to the PM. Also, an administrator may schedule the meeting on behalf of the GM. In addition, the mobile application may take into consideration whether the user who needs to schedule the meeting is an organizer or an attendee. If the user is an organizer then there is a lower chance of a conflict because if the user is an organizer then it is easier to reschedule the meeting. On the other hand, if the user is an attendee then it may be difficult to reschedule the meeting. [0054] the user can make any modifications if necessary directly from the confirmation or view other meeting suggestions times. As can be seen in FIG. 3, a wireframe 304 illustrates a potential wireframe for the confirmation page.)
wherein, in the display control processing, the processor: 
displays, in the schedule table, schedule information of two or more participants in the plan indicated in the new schedule information, wherein the two or more participants include the essential person and the ordinary person; and (in at least [0054] FIG. 3, a wireframe 304 illustrates a potential wireframe for the confirmation page. Further, based on needs analysis, users often create follow-up meetings or even reschedule the existing meetings. In an example, the user may be able to view the meeting agenda on the homepage of the mobile application.)
in a case in which the new schedule information is registered as the provisional registration schedule information, displays the provisional registration schedule information included in the schedule information of the essential person in a first display format,  (in at least [0055]  the user can directly tap on the meeting to create a follow-up meeting or schedule it. A wireframe 308 illustrates a potential wireframe for follow-up meeting. Also, the mobile application infers all attendees, meeting location, and time from the existing meeting in order to propose a new time and meeting location to the user.)
displays the provisional registration schedule information included in the schedule information of the ordinary person ..., and (in at least [0052] on the confirmation page, an overview of the meeting is provided by the mobile application. The user may preview how the meeting fits into the user's day. In addition, the user may also be notified if there are any attendee conflicts.)
displays a mark in the schedule information of the essential person so as to overlap with ... (ii) the other schedule information which is included in the schedule information of the essential person and  (in at least [0054] FIG. 3, a wireframe 304 illustrates a potential wireframe for the confirmation page. Further, based on needs analysis, users often create follow-up meetings or even reschedule the existing meetings. In an example, the user may be able to view the meeting agenda on the homepage of the mobile application. A wireframe 306 illustrates a potential wireframe for agenda page.)
which has been a factor for registering the new schedule information as the provisional registration schedule information, the other schedule information having already been registered and whose time zone is overlapped with the time zone of the provisional registration schedule information (in at least [0050] when a user who needs to schedule a meeting, opens the mobile application on a mobile device, the user directly lands on a homepage of the mobile application with different options and features. In an example, the options may be pre-populated to reduce the amount of user interaction needed. The homepage may allow the user to customize the meeting details, for example, meeting subject and duration. As can be seen in FIG. 3, a wireframe 302 illustrates a potential wireframe for the homepage. In an example, the user may not know in specific when the user wants to schedule the meeting. The mobile application may provide various options for different time constraints such as, “as soon as possible” and “next week”. Also, the mobile application may provide specific types of meetings as options for user selection. In an example, a lunch meeting may be one of the meeting types. Accordingly, the mobile application may consider a time slot around noon for scheduling a lunch meeting. By doing so, the mobile application relieves the user from the task for figuring out the best time for all attendees to meet. The mobile application also relieves the user from the task of finding a meeting location that is available and can include all meeting attendees [0053] the mobile application may take into consideration a type of meeting conflict while scheduling the meeting. In an example, a recurring meeting may be a type of meeting conflict and the mobile application may be assign a lower weight for this conflict meeting. In addition, the mobile application may determine conflicts with time zones and lunch hours based on, for example, a program code provided below. [0055] the user can directly tap on the meeting to create a follow-up meeting or schedule it. A wireframe 308 illustrates a potential wireframe for follow-up meeting. Also, the mobile application infers all attendees, meeting location, and time from the existing meeting in order to propose a new time and meeting location to the user. Furthermore, when the user needs a meeting location “right now”, the process of creating a meeting can be completely avoided. For meetings “right now”, the user may already be ready with all the meeting attendees and are just in the process of searching for a meeting location. Instead of trying to find an available meeting location or creating a new meeting entirely, the user may directly view which meeting locations are available around the meeting attendees. The user, in a best-case scenario, may only need to navigate on the “now” page. A wireframe 310 illustrates a potential “now” page wireframe.)

Although implied, Brennan does not expressly disclose the following limitations, which however, are taught by Bhogal,
...schedule information does not include the essential person included in the new schedule information as a participant. (in at least [0016] in FIG. 1, there is also a timeout value associated with the meeting invitation. In the case illustrated in FIG. 1, the scheduler has specified the timeout value of 72 hours. The timeout value specifies a time period during which the invitees must respond to the invitation. If no response is received within this time period, the meeting will be automatically canceled and removed from the invitees' and the scheduler's calendars, as will be described below in further detail and with reference to FIG. 2. This obviates the need for the invitees and scheduler to manually delete the calendar entry for the meeting from their calendars. It should be noted that in various embodiments, actions other than automatic canceling can occur. For example, if an invitee has not responded within the preset time period, a reminder can be sent to the invitee, in case she lost the first invitation. The note may optionally also be sent to the administrative assistant of the invitee. If no response has been received after a second time period associated with the reminder, then the meeting can be automatically canceled. Thus, the automatic cancellation described below is merely one example of a whole range of possible actions that may be taken when the timeout value expires.)
displays the provisional registration schedule information included in the schedule information of the ordinary person in a second display format that is different from the first display format (in at least [0028] FIG. 3 shows a schematic view of a timeslot in a user's electronic calendar (300) where a user has scheduled several events. As can be seen in FIG. 3, Event A is an event with priority 1 and is marked as “Accepted;” Event B is an event with priority 2 and is marked as “Tentatively Accepted”; and Event C is an event with priority 3 and is marked as “Tentatively Accepted.” Even though Event A, Event B, and Event C do not completely overlap, they have at least some overlapping portions and will therefore be treated as contingent events, as will be described in further detail below with reference to FIGS. 4 and 5.)
displays a mark in the schedule information of the essential person so as to overlap with (i) the provisional registration schedule included in the schedule information of the essential person and (ii) the other schedule information which is included in the schedule information of the essential person (in at least [0028] FIG. 3 shows a schematic view of a timeslot in a user's electronic calendar (300) where a user has scheduled several events. As can be seen in FIG. 3, Event A is an event with priority 1 and is marked as “Accepted;” Event B is an event with priority 2 and is marked as “Tentatively Accepted”; and Event C is an event with priority 3 and is marked as “Tentatively Accepted.” Even though Event A, Event B, and Event C do not completely overlap, they have at least some overlapping portions and will therefore be treated as contingent events, as will be described in further detail below with reference to FIGS. 4 and 5.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Brennan by, ...using techniques for managing contingent events in an electronic calendar system. A priority is associated with each event among two or more events. The two or more events are at least partly overlapping in the electronic calendar system. When a high priority event of the two or more events is canceled from the electronic calendar system, the high priority event is automatically replaced with a lower priority event from the two or more events....scheduler has specified the timeout value of 72 hours. The timeout value specifies a time period during which the invitees must respond to the invitation. If no response is received within this time period, the meeting will be automatically canceled and removed from the invitees' and the scheduler's calendars, as will be described below in further detail and with reference to FIG. 2. This obviates the need for the invitees and scheduler to manually delete the calendar entry for the meeting from their calendars. It should be noted that in various embodiments, actions other than automatic canceling can occur. For example, if an invitee has not responded within the preset time period, a reminder can be sent to the invitee, in case she lost the first invitation. The note may optionally also be sent to the administrative assistant of the invitee. If no response has been received after a second time period associated with the reminder, then the meeting can be automatically canceled. Thus, the automatic cancellation described below is merely one example of a whole range of possible actions that may be taken when the timeout value expires...shows a schematic view of a timeslot in a user's electronic calendar (300) where a user has scheduled several events. As can be seen in FIG. 3, Event A is an event with priority 1 and is marked as “Accepted;” Event B is an event with priority 2 and is marked as “Tentatively Accepted”; and Event C is an event with priority 3 and is marked as “Tentatively Accepted.” Even though Event A, Event B, and Event C do not completely overlap, they have at least some overlapping portions and will therefore be treated as contingent events..., as taught by Bhogal, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Brennan with the motivation of, ... It is possible to make better user of a user's availability and to avoid unnecessary rescheduling of meetings....an improved electronic calendar system that is more user-friendly...., as recited in Bhogal.

As per Claim 13,  Brennan teaches: (Previously Presented) The plan registration apparatus according to claim 12, 
wherein the registration processing reregisters the new schedule information as the finalized registration schedule information, even in a case where the registration processing once registers the new schedule information as the provisional registration schedule information, (in at least [0053] a recurring meeting may be a type of meeting conflict and the mobile application may be assign a lower weight for this conflict meeting. [0054] FIG. 3, a wireframe 304 illustrates a potential wireframe for the confirmation page. Further, based on needs analysis, users often create follow-up meetings or even reschedule the existing meetings. In an example, the user may be able to view the meeting agenda on the homepage of the mobile application. A wireframe 306 illustrates a potential wireframe for agenda page.)
in a case where a condition to register the new schedule information as the finalized registration schedule information is satisfied by .... (in at least [0052] on the confirmation page, an overview of the meeting is provided by the mobile application. The user may preview how the meeting fits into the user's day. In addition, the user may also be notified if there are any attendee conflicts. In an example, the mobile application may resolve any meeting conflicts based on factors, such as who is most important in the meeting, and who can reschedule their meetings easily. For example, the mobile application may consider availability and designation of the attendee while scheduling the meeting. The mobile application may prioritize the attendee with a higher designation. In an example, because a General Manager (GM) of an enterprise is associated with a higher designation in comparison to a Project Manager (PM), the mobile application may first look into the calendar of the GM of the enterprise for scheduling the meeting, and assign a lower weight to the PM. Also, an administrator may schedule the meeting on behalf of the GM. In addition, the mobile application may take into consideration whether the user who needs to schedule the meeting is an organizer or an attendee. If the user is an organizer then there is a lower chance of a conflict because if the user is an organizer then it is easier to reschedule the meeting. On the other hand, if the user is an attendee then it may be difficult to reschedule the meeting.)

Although implied, Brennan does not expressly disclose the following limitations, which however, are taught by Bhogal,
in a case where a condition to register the new schedule information as the finalized registration schedule information is satisfied by cancelling the other schedule information or by deleting the essential person included in the new schedule information from participants included in the other schedule information. (in at least [0016] in FIG. 1, there is also a timeout value associated with the meeting invitation. In the case illustrated in FIG. 1, the scheduler has specified the timeout value of 72 hours. The timeout value specifies a time period during which the invitees must respond to the invitation. If no response is received within this time period, the meeting will be automatically canceled and removed from the invitees' and the scheduler's calendars, as will be described below in further detail and with reference to FIG. 2. This obviates the need for the invitees and scheduler to manually delete the calendar entry for the meeting from their calendars. It should be noted that in various embodiments, actions other than automatic canceling can occur. For example, if an invitee has not responded within the preset time period, a reminder can be sent to the invitee, in case she lost the first invitation. The note may optionally also be sent to the administrative assistant of the invitee. If no response has been received after a second time period associated with the reminder, then the meeting can be automatically canceled. Thus, the automatic cancellation described below is merely one example of a whole range of possible actions that may be taken when the timeout value expires.)

The reason and rationale to combine Brennan and Bhogal is the same as recited above.


As per Claim 16, 17, for a method (see at least Brennan [0024]) and A non-transitory computer readable recording medium (see at least Brennan [0056]), substantially recite the subject matter of Claim 12 and are rejected based on the same reasoning and rationale.

Conclusion
Relevant prior art not relied upon:
Mackenzie, US20130218622A1, A scheduling grid is provided for displaying summary availability information for a group of users in a collaborative environment. The system may enable users to share calendars with other users within the collaborative environment so that a meeting organizer can schedule a meeting at a time when all or most of the users are available. The system may collect availability information from the users' individual calendars and may aggregate the availability information in a master calendar, which may display the aggregated availability information for the group of users in a scheduling grid. Scheduling grid timeslots may display the aggregate availability information for the group of users and may graphically indicate when all users are available and when one or more users are unavailable during a timeslot. The aggregate availability information may enable the meeting organizer to quickly determine an available time for scheduling a meeting.

Putterman, US20150332219A1, Presented herein are techniques for receiving, from each participant of a plurality of participants of a meeting, scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. The received scheduling information is aggregated for the plurality of participants. One or more status indicators that indicate the availability of each participant of the plurality of participants for each meeting segment are displayed.

 Pal, US20180308065A1, Methods and systems are disclosed for selectively displaying one or more of a plurality calendars that are applicable to a user at a given time based on monitoring user behavior. For instance, user interactions directly with calendars or events, and/or indirectly with related activities such as web browsing, may be monitored to identify patterns of user behavior. Rules may be generated based on the patterns of user behavior for determining when to automatically display one or more calendars of the plurality of calendars. For instance, based at least in part on application of the rules, calendars that are applicable to a user at particular times may be selected for display.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623